Case 2:20-cv-00083-JRS-DLP Document 1-1 Filed 02/12/20 Page 1 of 1 PagelD #: 8

! Aue

i@uan3s

I
pens S00 vowed 4s!

1499 ailinweuing 9202 6 % Nv?
daAla0a44

 

Aloey Teuonsai10g ayiaureuyng

 

“NOLLNGEIALSIG
JIneyD Jolsdng weujng spne
‘sospug * C s9yreyy ) s1qeI0U0H
C a (@ “ / )
“0Z0S

‘Atenuep jo Sep YS] sty wMN0D ap Aq @aMAaNo SI HOIHM JO TIV

“*pueqgeruos se peA0Isap Io ‘powimyjor

‘orqissod jr ‘passaooid aq Ts Aouy, syureyduroo peyy Ajsnotaeid Aue Jo

Snye}s at] jnoqe Surmbur M09 syy JoeIW00 Jou oq ‘aonow Tayi yun.

4Ood Woy peyiuqns ssurry [pe pue Aue Zutssoooi1d papuadsns sey yino9

ol} “olOfelay], “Wot FuLAleda1 YIIIO smog aU} 0} Jord sootreysqns

Tesaylt tym poyean Zuroq ore (dOd) ‘ATloey peuoyoasiog apraureutiig
OU} WOU SSUTTY aulos yey) pouLroyur w38q sey 1M09 sul

tunog POW. py WAU
Peg, euro Fe tur
aadao va
L202 & Inve
omy
£00-GO-T00Z-10GL9 “ON ASNYO WYNiAd ALNNOO
Waal 060% al

LANOD AOIWadNS WVNLNd ( YNVIGNI 4O ALVIS
